NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 15-1626
                                     _____________

                            ALPESH BHIKHABHAI PATEL,
                                           Petitioner

                                            v.

                ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                          Respondent
                          _______________________

              On Petition for Review from the Board of Immigration Appeals
                                BIA-1 No. A200-688-488
                           Immigration Judge: Steven A. Morley

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    October 5, 2015

               Before: FUENTES, SMITH, and NYGAARD, Circuit Judges

                                (Filed: November 3, 2015)
                               _______________________

                                      OPINION *
                               _______________________


SMITH, Circuit Judge.

      Alpesh Patel is a native and citizen of India. After he was served with a notice to

appear charging him with being removable as an alien present in the United States


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
without being admitted or paroled, see 8 U.S.C. § 1182(a)(6)(A)(i), Patel admitted the

charge and filed an application for cancellation of removal under 8 U.S.C.

§ 1229b(b)(1). The Immigration Judge (IJ) denied Patel’s application, concluding that

Patel failed to establish that his “removal would result in [an] exceptional and extremely

unusual hardship” to his son Taj, who is a citizen of the United States. 8 U.S.C.

§ 1229b(b)(1)(D). The BIA dismissed Patel’s appeal.

      This timely petition for review followed. The government seeks to dismiss,

asserting that we lack jurisdiction under 8 U.S.C. § 1252(a)(2)(B)(i), which divests the

courts of appeals of jurisdiction over certain denials of discretionary relief. In Mendez-

Moranchel v. Ashcroft, 338 F.3d 176, 179 (3d Cir. 2003), we held that this statutory

provision “strips us of jurisdiction to review certain discretionary decisions” and that

“whether an alien meets the hardship requirement in 8 U.S.C. § 1229b is such a

discretionary judgment.” Id. Accordingly, we lack jurisdiction to review the “hardship”

determination by the IJ.

      Patel asserts, however, that the IJ committed legal error in denying the application

by “completely disregard[ing] the credible testimony of a forensic psychologist,” and

substituting his own personal opinion. Appellant’s Br. at 6. We have jurisdiction under

8 U.S.C. § 1252(a)(2)(D) to review whether the IJ applied the proper legal standards in

resolving Patel’s application for cancellation of removal.      See Pareja v. Attorney

General, 615 F.3d 180, 188 (3d Cir. 2010). Nonetheless, there is no merit to Patel’s

                                            2
argument, which is belied by the record. The IJ’s written decision fully recounted the

substance of the psychologist’s testimony, demonstrating that the IJ was well aware of

the psychologist’s opinion. Instead of substituting his opinion, as Patel advances, the IJ

set out three reasons, supported by the record, for refusing to accord the psychologist’s

opinion controlling weight. Because the IJ scrutinized the psychologist’s opinion and

explained why he discounted it, we reject Patel’s assertion that the IJ committed a legal

error requiring remand. Accordingly, we will deny Patel’s petition for review.




                                            3